DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roger Chen on September 16, 2021.

The application has been amended as follows: 
The text of claim Claim 17 was deleted and replaced with: 

17.  A taping system, comprising:
a wafer stage;
a wafer mounted on the wafer stage, wherein the wafer has a wafer surface;

a rotatable air blade disposed above the wafer stage and the wafer, wherein the air blade provides an air flow with adequate and stable air pressure to force the tape into adhesion with a surface of the wafer, wherein a direction of the air flow relative to a topograph of the wafer stage is adjusted by rotating said rotatable air blade as it moves across the wafer stage; and 
a cutting device for cutting the tape along a perimeter of the wafer.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-16 directed to an invention non-elected without traverse.  Accordingly, claims 1-16 have been cancelled.

Allowable Subject Matter
Claims 17-18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 recites a taping system comprising of: a wafer stage; a wafer mounted on the wafer stage, wherein the wafer has a wafer surface; a tape delivered along a first direction above the wafer stage and the wafer; a rotatable air blade disposed above the wafer stage and the wafer, wherein the air blade provides an air flow with adequate and stable air pressure to force the tape into adhesion with a surface of the wafer, wherein a direction of the air flow relative to a topograph of the wafer stage is adjusted by rotating said rotatable air blade as it moves across the wafer stage; and a cutting device for cutting the tape along a perimeter of the wafer.    None of the prior art teaches or discloses a taping system with a rotatable air blade that is capable of adjusting the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 18, 2021